Citation Nr: 0307839	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-10 831	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1943 to January 1947.  He died in January 2000.  The 
appellant is his widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2002 RO rating decision that denied service 
connection for the cause of the veteran's death.  The appeal 
was advanced on the docket in April 2003.  


FINDINGS OF FACT

1.  To the extent possible, all identified relevant evidence 
has been obtained necessary for an equitable disposition of 
the claim at issue.  

2.  The cause of the veteran's death was metastatic cancer.  

3.  At the time of the veteran's death, service connection 
was in effect for shell fragment wound residuals to the right 
buttock and right sacro-coccygeal area with limitation of 
motion of the lumbar spine, at 20 percent disabling; for a 
left rectal area with incisional hernia scar, at 10 percent 
disabling; for residuals from multiple perforations of the 
ileum, at 10 percent disabling; and for residuals of shell 
fragment wounds to the left sacral region, rated as 0 percent 
disabling.  The veteran's combined disability rating was 40 
percent.

4.  The metastatic cancer began many years after service and 
was not caused or made worse by a service-connected disorder.

5.  A service-connected disorder did not substantially or 
materially contribute to the veteran's death.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a condition that he had incurred or aggravated during 
service, or one that could be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (The "VCAA")

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA 
and the implementing regulations pertinent to the issue on 
appeal are liberalizing and, therefore, applicable.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim-but 
that VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Here, though, the requirements of the VCAA have been 
satisfied.  The RO initially denied the appellant's claim for 
the cause of the veteran's death in the rating decision 
issued in March 2002.  The RO later re-adjudicated her claim, 
on a de novo basis, in June and August 2002.  And the RO then 
informed her of the new provisions of 38 C.F.R. § 3.159, 
citing the VCAA regulations as well as the other applicable 
laws and regulations.  The RO also sent her a VCAA letter in 
March 2002, specifically addressing this new law and its 
legal implications insofar as her particular appeal.

The VCAA and implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board determines that VA's duties pursuant to the VCAA, 
where triggered, have been fulfilled.  In each instance, as 
it became apparent that there may be any information, or 
medical or lay evidence, not previously provided to VA, that 
may have been necessary to substantiate the claim, VA 
notified the appellant both of the necessary information, and 
also of which evidence she was to submit, and which evidence 
VA would attempt to obtain on her behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record shows the appellant was notified of each of the 
RO's rating decisions and received a statement of the case 
(SOC) and supplemental statement of the case (SSOC).  When 
considered collectively, those documents apprised her of the 
type of evidence needed to substantiate her allegations-and 
prevail, and also of the governing laws and regulations.  The 
RO also notified her of what the evidence must show, what she 
needed to still submit, and what VA would obtain for her-
if she provided the basic information necessary to conduct a 
search.  The RO specifically informed her that if she 
disagreed with the RO's consideration of the evidence, or of 
the reasons provided, she should write and explain why.  The 
RO thus informed her that she was to submit any additional 
evidence.  

The appellant has not since indicated that any additional 
medical or other evidence, not already of record, needs to be 
obtained to support her claim and complete her application 
for VA benefits.  Instead, she believes the evidence she 
already has submitted plainly shows the veteran's death was 
due-albeit indirectly, to his shrapnel injuries in service 
because, as a result of them, he could not undergo a 
diagnostic magnetic resonance imaging (MRI) study.  So he 
could not, in turn, receive the type of treatment he needed 
to prevent his death.  The medical evidence already of record 
includes a statement from her late husband's primary care 
physician concerning the cause of his death.  So there is no 
remaining preliminary notice or development required by the 
VCAA since she declined her opportunity for a hearing.  See, 
e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This being 
the case, the Board may proceed to issue a decision in her 
appeal without fear of prejudicing her.  Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Considering all of the above, it is clear that VA has met its 
preliminary duty to notify in this case.  Because no 
additional evidence has been identified by the appellant as 
being available, but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant of what hypothetical evidence would be secured by 
VA and what evidence would be secured by her is harmless.  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).


II. Entitlement to Service Connection for the Cause of the 
Veterans' Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
either incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 
3.310(a), 3.312(a).  For a service-connected disability to be 
the principal cause of death, it must singularly or jointly 
with some other condition be the immediate or underlying 
cause of death, or be etiologically related thereto.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
be a contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

At the time of his death, the veteran was service-connected 
for shell fragment wound residuals to his right buttock and 
right sacro-coccygeal area with limitation of motion of his 
lumbar spine, at 20 percent disabling; for a left rectal area 
with incisional hernia scar, at 10 percent disabling; for 
residuals from multiple perforations of his ileum, at 10 
percent disabling; and for residuals of shell fragment wounds 
to his left sacral region, rated as 0 percent disabling.  
His combined disability rating was 40 percent.  

It is neither contended nor otherwise shown that the 
veteran's death was primarily due to his service-connected 
disabilities.  Rather, the appellant alleges instead that his 
death was a secondary, indirect result of his shrapnel 
injuries.  In essence, she claims that because an MRI study 
could not be conducted due to the retained shrapnel in his 
body, VA cannot show that his death would not have been 
prevented had such a study been conducted in late October 
1999, when he initially presented for treatment.

As a means of supporting her claim, the appellant has 
extensively augmented the record on appeal with an abundance 
of medical evidence, mostly consisting of clinical records 
concerning the veteran's treatment both prior and subsequent 
to the diagnosis of his terminal condition.  She also has 
submitted a letter, dated in May 2002, from one of his 
private physicians, concerning her allegation that the 
veteran died from metastatic kidney cancer due to an absence 
of an MRI study.

As mentioned earlier, the veteran died in January 2000.  His 
death certificate lists the cause of his death as metastatic 
carcinoma of the kidney.  A surgical pathology report, also 
dated in January 2000, shows that he had Grade III/III 
transitional cell carcinoma of the renal pelvis.

The veteran's private clinical records show that he was first 
seen in late October 1999 with complaints of blood in his 
urine and a 5-year history of chronic left flank pain.  A 
renal ultrasound report, dated October 24, 1999, revealed 
marked left-sided hydronephrosis.  There was no cortex 
identified in the left kidney.  The examiner indicated the 
findings were suggestive of changes secondary to a long-
standing obstruction.  So he recommended further clinical 
evaluation and workup, particularly a computerized tomography 
(CT) scan.  (This clinical record does not indicate that an 
MRI study was either contemplated or recommended.)  The 
November 1, 1999 report of the veteran's CT scan revealed 
moderately severe left-sided hydronephrosis and hydroureter.  
A small mass in the lower pole of his left kidney could not 
be ruled out.  His private physician, A.W., D.O., believed 
the findings were most likely due to a non-functioning 
kidney.  That physician also reported, in a November 1, 1999 
letter, that the veteran underwent cystoscopic examinations 
due to the hematuria-which demonstrated trilobar hypertrophy 
with no evidence of any bladder tumors at that time.  

A November 3, 1999 letter from A.W., D.O. reveals the veteran 
manifested a left hydronephrosis on ultrasound with a small 
amount of renal parenchyma, which was confirmed with a CT 
scan.  The veteran's private physician noted that there was a 
questionable inferior pole lesion on the CT scan, and that it 
was unclear, in his opinion, whether this represented a 
dilated renal pelvis, an actual cyst, or a solid mass.  He 
then noted:  "It was not seen on ultrasound, so most likely 
it is a dilated renal pelvis."  

Another November 3, 1999 letter from the veteran's 
orthopedist, D.A., M.D., shows that he was referred for 
physical therapy for right sciatica pain.  



A subsequent November 30, 1999 letter from this examiner 
reveals the veteran was unable to have an MRI, due to 
shrapnel, and that "his wife informs me now....[that the 
veteran] has had a 20 pound weight loss over the past two 
months, despite continuing to eat normally."  At this time, 
the diagnosis was sciatica with possible hernia, rule out 
pelvic mass or compression lesion of the lumbar spine.  

A report dated December 2, 1999, reveals that the veteran's 
total body bone scan revealed evidence of metastatic disease, 
and that the changes were most prominent in the area of the 
right sacroiliac joints.  A December 7, 1999 report of the 
veteran's urine lists a diagnosis of transitional carcinoma.  

A December 8, 1999 pathology report shows that a biopsy of 
the veteran's prostate revealed a benign prostatic 
hyperplasia with chronic and focal acute prostatitis.  
A subsequent bone marrow biopsy report, dated December 15, 
1999, shows that no tumor was seen by the examiner.  

A December 18, 1999 discharge report shows that the veteran 
had prostatitis, renal insufficiency, and a history of an 
elevated carcinoembryonic antigen (CEA).

A subsequent report, dated December 22, 1999 reveals that a 
cystoscopy was next performed.  The veteran was admitted for 
another procedure on December 27, 1999.  A history and 
physical examination report, dated December 27, 1999, reveals 
that an MRI of the veteran's spine and hip was at one time 
contemplated, although unable to be performed, due to the 
presence of shrapnel in the veteran's abdomen.  On December 
30, 1999 it was noted that a cystourethroscopy and a modified 
left nephroureterectomy was performed.  



A subsequent January 2000 consultation report, by another 
private physician, R.G., M.D., recounts that the veteran's 
earlier bone scan was positive for metastatic disease, and 
that a CT of his abdomen was consistent with a partially 
necrotic tumor of the lower pole of his left kidney, with 
probable perforation of the capsule.  There was no 
radiographic finding consistent with adenopathy.  The 
December 28, 1999 report of the ultrasound was noted to be 
consistent with this.  Under the social history section of 
the report, the examiner noted that the veteran had shrapnel 
in his body, but he did not indicate anywhere in the past 
medical history, chart review, or examination, that an MRI 
was ever indicated or contemplated for the veteran's 
metastatic cancer.  

A surgical pathology report, also dated January 2000, shows 
that the veteran had Grade III/III transitional cell 
carcinoma of the renal pelvis.  

A discharge summary, dated January 12, 2000, reveals that the 
veteran was diagnosed with metastatic transitional cell 
carcinoma.  A consultation report of the same date prepared 
by another private physician, D.O., M.D., reveals that the 
veteran's family was informed that removal of his left kidney 
was accomplished for palliative care only, to stop his 
internal bleeding, and that it was not treatment for his 
cancer, as he was terminal.

The veteran's death certificate shows that he died on January 
[redacted]

, 2000.  His death certificate lists the cause of his death 
as metastatic carcinoma of the kidney.  There were no 
underlying conditions noted.  

To support her claim, the appellant also has submitted a 
letter from one of the veteran's private physicians, dated in 
May 2002.  That letter indicates the veteran was first seen 
on October 26, 1999 for painful gross hematuria and chronic 
left flank pain.  The physician stated that the veteran 
underwent a renal ultrasound and CT scan of his kidneys, 
which confirmed a moderately severe left-sided hydronephrosis 
and hydroureter with some peri-renal stranding.  It was noted 
that the findings were reviewed on November 11, 1999, with a 
radiologist, and that there was no solid masses.  The 
examiner noted that the veteran was to follow up 
in two months with a repeat CT scan, and that "the other 
option at that time would have been an MRI," however, with 
the veteran's history of shrapnel, one could not be 
completed.  "Whether or not this would have changed the 
course of his medical condition it is hard to say."  The 
veteran was noted to then have cystoscopy, retrograde 
pyelogram and ureteruscopy, and was definitely found to have 
a ureteral tumor.  

The appellant argues that, had the veteran's condition been 
diagnosed earlier, he would not have died.  She mostly 
attributes this to his inability to undergo an MRI in late 
October 1999, in lieu of the CT scan and renal ultrasound, 
because of the retained shrapnel from his injuries in 
service.  

To supplement her allegations, the appellant's daughter 
submitted a copy of a letter concerning the veteran's 
treatment during the months immediately preceding his death.  
A copy of a seven-page fax to their governor recounts the 
veteran's 
day-by-day treatment in great detail and reports what his 
family was told by his 26 different practioners at the 
various stages of his care.  The letter also indicates that 
his family was dissatisfied with the level of care he 
received, and that they repeatedly asked his physicians 
whether he had kidney cancer.  On November 1, 1999, his 
private urologist reportedly said that he would 
re-evaluate the veteran's studies; but according to the 
appellant, that was only after she had shown concern over the 
status of the veteran's left kidney.  Subsequently, after 
further testing, another physician purportedly recommended a 
bone scan, which was completed on December 2, 1999.  And a 
nurse reportedly then called the appellant and confirmed the 
veteran's bone scan was positive, also acknowledging that 
"yes, it might be cancer."  

Although there was initially a difference of opinion among 
his private physicians over whether the veteran actually had 
cancer, and where it was located, there is no indication that 
an MRI study-even if timely completed-would have changed 
his prognosis for the better and prevented his ultimate 
death.  To the contrary, even the physicians who personally 
treated him have all but admitted as much, indicating that 
"it is hard to say" whether an MRI, even if conducted, 
would have changed the course of his medical condition.  See, 
e.g., the May 2002 statement from the private treating 
physician submitted in support of the claim.  The Court 
has held that where, as here, a physician is simply unable to 
provide a sufficiently definitive causal connection, the 
opinion on this issue represents what may be characterized as 
non-evidence.  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  This doctor listed the MRI as merely an option, even 
if the veteran could have undergone one, assuming he did not 
have the retained shrapnel to prevent the procedure.  And 
this doctor did not expressly indicate or otherwise suggest 
that the MRI was an absolute necessity or, furthermore, a 
complete guarantee against the ultimate fatality.  And 
therein lies the important distinction because nothing in 
medical science, however trivial, is ever certain.  There are 
always inherent risks, no matter the specific condition at 
issue.

It also is important to bear in mind that, according to the 
medical evidence contemporaneous to the relevant time in 
question, the veteran's cancer already had metastasized 
shortly after his initial treatment.  That, too, suggests 
that an MRI, even if it could have been conducted, still 
would have been inconsequential at best because the terminal 
effects of his cancer were already present.  And, again, 
no medical opinion favorable to the claim has been expressed 
to suggest otherwise.  A mere notation in the medical history 
portion of some of the objective clinical records intimating 
that perhaps an MRI should or could have been performed, if 
the veteran was capable of withstanding the procedure, is not 
tantamount to concluding that he would not have died if the 
test was performed.  See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence).  Only the appellant and her family have 
made this assertion, and their allegations are 
unsubstantiated.  Moreover, as lay people, they simply do not 
have the medical training and expertise necessary to give a 
probative opinion on the determinative issue of causation or 
when and if a certain diagnosis should have been made, to 
indirectly link the veteran's death to his service-connected 
disabilities.  See Espirutu v. Derwinski, 2 Vet. App. 492, 
494 (1991) (lay people are competent to state that certain 
symptomatology was experienced or witnessed, but are not 
competent to offer a medical opinion on the cause or etiology 
of the claimed disability.)  See also Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Because there is no competent, probative medical evidence 
suggesting that an MRI study was ever contemplated for the 
veteran's terminal metastatic cancer, or even more 
importantly that the absence of the procedure was a primary 
or contributing factor in the cause of his death, the 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The appellant 
has not met her initial burden of proof by submitting 
probative medical evidence suggesting the veteran's death 
somehow could have been averted had an MRI study been 
performed.  Her own unsubstantiated allegations, alone, 
will not suffice, and since the preponderance of the evidence 
is against her claim, the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).



ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

